DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on March 28, 2022, is accepted.
Claims 1 – 20 are being considered on the merits.

Drawings
The drawings, filed on March 28, 2022, are accepted.

Specification
The specification, filed on March 28, 2022, is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 is being dependent upon itself and not dependent on claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 and 17 – 18 of U.S. Patent No. 11290286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 15 in the present application are anticipated by claims 1 – 11 and 17 – 18 in the issued patent.
17/705,942
11290286
1. A method for provisioning, upon activation, an electronic device capable of connecting to an electronic network, the method executed through a portal in communication with a certificate authority (CA) and for a public key infrastructure (PKI) ecosystem, the method comprising the steps of: receiving, from the activated electronic device, a first public key of a PKI keypair stored in the electronic device; accessing, at a bootstrap server of the portal, a bootstrap device certificate associated with the first public key; performing a search operation, using the received bootstrap device certificate, for corresponding certificates stored in a credentials database of the portal; retrieving, based on the search operation, from the corresponding certificates in the credentials database, an ecosystem certificate associated with the PKI; and transmitting the retrieved ecosystem certificate to the electronic device to provision the electronic device, wherein the CA is associated by the portal to a particular customer after activation of the electronic device and creation of a customer account by the particular customer, and wherein the bootstrap device certificate is different from the retrieved account certificate and from the retrieved ecosystem certificate.
1. A method for provisioning, upon activation, an electronic device capable of connecting to an electronic network, the method executed through a portal in communication with a certificate authority (CA) and for a public key infrastructure (PKI) ecosystem, the method comprising the steps of: receiving, from the activated electronic device at a bootstrap server of the portal, a bootstrap device certificate associated with the electronic device; performing a search operation, using the received bootstrap device certificate, for corresponding certificates stored in a credentials database of the portal; retrieving, based on the search operation, from the corresponding certificates in the credentials database, (i) an account certificate associated with the electronic device, and (ii) an ecosystem certificate associated with the PKI; and transmitting the retrieved account and ecosystem certificates to the electronic device to provision the electronic device, wherein the CA is associated by the portal to a particular customer upon activation of the electronic device and creation of a customer account by the particular customer, and wherein the bootstrap device certificate is different from the retrieved account certificate and from the retrieved ecosystem certificate.
2. The method of claim 1, wherein the step of receiving comprises additionally receiving a bootstrap signer certificate associated with a manufacturer of the electronic device, wherein the bootstrap signer certificate is different from the bootstrap device certificate.
2. The method of claim 1, wherein the step of receiving comprises additionally receiving a bootstrap signer certificate associated with a manufacturer of the electronic device, wherein the bootstrap signer certificate is different from the bootstrap device certificate.
3. The method of claim 2, wherein the bootstrap signer certificate includes a second public key of the PKI different from the first public key.
3. The method of claim 2, wherein the bootstrap signer certificate includes a first public key of the PKI, and wherein the bootstrap device certificate includes a second public key of the PKI different from the first public key.
4. The method of claim 3, wherein the first and second public keys are pre-generated as portions of respective first and second PKI keypairs during manufacture of the electronic device, and further comprising a step of generating the retrieved ecosystem certificate using the pre-generated first and second public keys.
4. The method of claim 3, wherein the first and second keys are pre-generated as portions of respective first and second PKI keypairs during manufacture of the electronic device, and further comprising a step of generating the retrieved account and ecosystem certificates using the pre-generated first and second public keys.
5. The method of claim 1, wherein the step of retrieving comprises automatically assigning the ecosystem certificate based on a selected implementation of the electronic device upon activation.
5. The method of claim 1, wherein the step of retrieving comprises automatically assigning the ecosystem certificate based on a selected implementation of the electronic device upon activation.
6. The method of claim 1, wherein the step of performing comprises utilizing the received bootstrap device certificate as an index to look up one or more of a customer account association and the ecosystem certificate.
6. The method of claim 1, wherein the step of performing comprises utilizing the received bootstrap device certificate as an index to look up one or more of a customer account association and the ecosystem certificate.
7. The method of claim 1, wherein the step of retrieving further comprises retrieval of an account certificate associated with the electronic device.
1. A method for provisioning, upon activation, an electronic device capable of connecting to an electronic network, the method executed through a portal in communication with a certificate authority (CA) and for a public key infrastructure (PKI) ecosystem, the method comprising the steps of: receiving, from the activated electronic device at a bootstrap server of the portal, a bootstrap device certificate associated with the electronic device; performing a search operation, using the received bootstrap device certificate, for corresponding certificates stored in a credentials database of the portal; retrieving, based on the search operation, from the corresponding certificates in the credentials database, (i) an account certificate associated with the electronic device, and (ii) an ecosystem certificate associated with the PKI; and transmitting the retrieved account and ecosystem certificates to the electronic device to provision the electronic device, wherein the CA is associated by the portal to a particular customer upon activation of the electronic device and creation of a customer account by the particular customer, and wherein the bootstrap device certificate is different from the retrieved account certificate and from the retrieved ecosystem certificate.
8. The method of claim 1, further comprising a step of re-provisioning the device using the bootstrap signer certificate and at least one private key stored in the electronic device during production.
7. The method of claim 2, further comprising a step of re-provisioning the device using the bootstrap signer certificate and at least one private key stored in the electronic device during production.
9. The method of claim 9, wherein the step of re-provisioning comprises a substep of generating a new ecosystem certificate.
11. The method of claim 7, wherein the step of re-provisioning comprises a substep of generating at least one of a new account certificate and a new ecosystem certificate.
10. The method of claim 1, wherein the credentials database is configured for operable communication with a bootstrapping or provisioning module of the electronic device.
8. The method of claim 1, wherein the credentials database is configured for operable communication with a bootstrapping or provisioning module of the electronic device.
11. The method of claim 1, wherein the portal is further configured to manage the associated CA through a portal root.
17. The method of claim 1, wherein the portal is further configured to manage the associated CA through a portal root.
12. The method of claim 11, wherein the portal root is configured to execute certificate signing requests for the associated CA.
18. The method of claim 17, wherein the portal root is configured to execute certificate signing requests for the associated CA.
13. A method for provisioning, upon activation, an electronic device capable of connecting to an electronic network, the method executed through a portal in communication with a certificate authority (CA) and for a public key infrastructure (PKI) ecosystem, the method comprising the steps of: receiving, from the activated electronic device, a first public key of the PKI ecosystem; accessing, at a bootstrap server of the portal, a bootstrap device certificate associated with the first public key; performing a search operation, using the received bootstrap device certificate, for corresponding certificates stored in a credentials database of the portal; retrieving, based on the search operation, from the corresponding certificates in the credentials database, an ecosystem certificate associated with the PKI; and transmitting the retrieved ecosystem certificate to the electronic device to provision the electronic device utilizing at least one push operation from the portal to the electronic device, wherein the bootstrap device certificate is different from the retrieved account certificate and from the retrieved ecosystem certificate.
9. A method for provisioning, upon activation, an electronic device capable of connecting to an electronic network, the method executed through a portal in communication with a certificate authority (CA) and for a public key infrastructure (PKI) ecosystem, the method comprising the steps of: receiving, from the activated electronic device at a bootstrap server of the portal, a bootstrap device certificate associated with the electronic device; performing a search operation, using the received bootstrap device certificate, for corresponding certificates stored in a credentials database of the portal; retrieving, based on the search operation, from the corresponding certificates in the credentials database, (i) an account certificate associated with the electronic device, and (ii) an ecosystem certificate associated with the PKI; and transmitting the retrieved account and ecosystem certificates to the electronic device to provision the electronic device utilizing at least one push operation from the portal to the electronic device, wherein the bootstrap device certificate is different from the retrieved account certificate and from the retrieved ecosystem certificate.
14. The method of claim 13, wherein the push operation communicates the first public key and a second public key without communicating private keys corresponding to either of the first and second public keys.
10. The method of claim 9, wherein the push operation communicates first and second public keys without communicating private keys corresponding to either of the first and second public key.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 – 16 of prior U.S. Patent No. 11290286. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1 – 15 are allowed only if a terminal disclaimer is filled for the present application. Reason for allowance is the same as provided for the allowance of claims 1 – 11 and 17 – 18 of Patent US 11290286 B2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.P./Patent Examiner, Art Unit 2434       
    
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434